MEMORANDUM OPINION
WOZNIAK, Judge.
In December 1985, the trial court, upon motion by Roy Tammi, vacated a summary judgment based upon Minn.R.Civ.P. 60.02. The trial court stated that it erred in granting summary judgment due to a misconception of the law or the mistake or neglect of Tammi’s counsel. The trial court noted . that, had it been aware of Loram Maintenance of Way, Inc. v. Consolidated Rail Corp., 354 N.W.2d 111 (Minn.Ct.App.1984), it would not have granted summary judgment.
After Continental Insurance Co. filed this appeal, the supreme court released Henning Nelson Construction Co. v. Fireman’s Fund American Life Insurance Co., 383 N.W.2d 645 (Minn.1986). Footnote 6 of that opinion indicates that Loram is not applicable to this case.
DECISION
With Loram no longer having any prece-dential impact on this case, it is clear that the prior summary judgment of the trial court was correct. Therefore, we reverse the trial court and reinstate the summary judgment.
Reversed.